EXHIBIT GENIUS PRODUCTS, INC. REPORTS SECOND QUARTER 2008 RESULTS FOR GENIUS PRODUCTS, LLC Genius Products, LLC Generated $74.6 million in Net Revenue for the Second Quarter Net Revenue from Non-TWC branded content for the first 6 months of 2008 increased by 18% to $63.7 million compared to the same period in 2007 Focus on Leveraging Existing Infrastructure by Entering Two New Content Lines; Music and Video Games Implementation of Restructuring Plan Expected to Significantly Improve Margins in the Second Half of 2008 SANTA MONICA, Calif.—August 11, 2008Genius Products, Inc. (OTCBB: GNPI) today announces second quarter 2008 results.All of the discussion items in this release relate to Genius Products, Inc.'s equity investment in Genius Products, LLC. Revenue is net of sales returns, price protection, rebates, discounts, allowances and adjustments to conform to GAAP. “During the second quarter of 2008, we continued the restructuring process which included a 15% reduction in workforce, and write-offs of intangible non-branded assets and content investments.Our restructuring plan is expected to deliver significant cost savings and a more streamlined organizational structure and business model.Our primary focus will be on servicing our major consumer branded partnerships and leveraging our distribution platform to capitalize on additional growth opportunities, such asBlu-Ray DVDs, digital commerce and leveraging our distribution platform with music content and video games,” stated Stephen K. Bannon, Chairman. Second Quarter and First Half 2008 Financial Highlights: · Net Revenue of $74.6 million for second quarter 2008 compared to $112.7 million for second quarter 2007 · Net Revenue for the first six months of 2008 was $172.8 million compared to $195.8 million for the same period in · Net revenue from Non-TWC branded content for the first 6 months of 2008 increased by 18% to$63.7 million compared to the same period in 2007 Recent Operational and Restructuring Highlights: · Completed majority of the organizational streamlining including a 15% reduction in workforce · Announced Distribution Agreement and sale of video game licenses to Genco Media – Company will be exclusive distributor of content funded by the Genco Media Fund. Genco Media is focused on adding to its library of entertainment properties through the acquisition and funding of valuable films, music and video games · Expands into Music Content – Company leverages existing infrastructure by entering new multi-year distribution agreement with Hi Fi Recordings, the record label subsidiary of The Music Publishing Company of America.Artists include Donny Osmond, Marie Osmond, Melinda Doolittle, Todd Rundgren, Dionne Warwick and Smash Mouth Trevor Drinkwater, President and CEO, stated, “In the first half of 2008, we focused primarily on the things we can control such as our operating expenses and our long term business model. I am proud to say we began to show improvement in our operating expenses in the second quarter and we expect our operating expenses during the third and fourth quarter of 2008 to decrease in absolute dollars and as a percent of revenue, which will better align the cost structure of the company with our streamlined business model.” Mr.
